Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Benson et al. (US 2014/0364761) in view of Thibaultetal. (US 2005/0165327) and Massengill (US 2011/0205167) and Komogortsev reference listed on a PTO-892 dated 03/18/2019 references. While in combination these references teach assessing health conditions through abnormal behavior of the human visual system using sensor to detect eye position, determining oculomotor characteristic features and complex eye movement features and determining a usefulness of these features for health assessment purposes they do not reasonably teach the specific oculomotor plant characteristic features including an eye globe of the person, tissues, ligaments and extraocular muscles surrounding the eye globe. This distinguishes the claimed over the prior art and when viewed as a whole the claimed invention is able to provide a higher sensitive, real-time assessment that is user friendly and noninvasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791